The opinion of the Court was delivered by
Sergeant, J.
Whatever may have been the circumstances attending the situation of the insolvent at the time this bond was given, I am of the opinion entertained by' the court below, that he is now estopped from setting them up. The petition and the purport of the bond amounted to an affirmation by him, that he was such a person as was entitled to be discharged on giving.bond in the ordinary way. No circumstances appeared in the process or proceedings to show the contrary; nor was anything of the kind communicated by the petitioner to the associate Judge at the time the bond was approved. Had they been communicated, no doubt the Judge would have taken notice of them, and it is to be presumed would have rejected them. After obtaining the benefit of it by such a representation, and by a concealment of material facts, to permit the petitioner to make the objections he now does, would enable him to take advantage of his own act, and would encourage fraud. The evidence, therefore, was properly rejected.
Judgment affirmed.